Per Curiam.
This is an appeal from the district court for Harlan county. The action is for the amount alleged to be due upon a benefit certificate issued by defendant upon'the life of Mary A. Metzger, now deceased. There was a jury trial, which resulted in a verdict in favor of plaintiffs, and upon which a judgment was immediately rendered. A motion for a new trial was filed, but the record shows no action thereon by the court. This being true, the appeal is prematurely taken, and the proceeding will for that reason have to be dismissed, which is done.
Appeal dismissed.